ORDER

PER CURIAM:
Orders of the Commonwealth Court, entered
1. September 11, 1989, preliminarily enjoining
(a) the opening and/or announcing of rebids on the Blue Route interchange construction project; and
(b) the awarding of contracts on said rebids; and
2. September 18, 1989,
(a) decreeing that the appeal of the Pennsylvania Turnpike Commission shall not operate as an automatic supersedeas; and
(b) reaffirming the preliminary injunction ordered September 11, 1989,
*138are hereby vacated for lack of standing of appellee G.A. and F.C. Wagman, Inc.